Citation Nr: 1336151	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  98-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical degenerative disc disease, cervical spondylosis. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease, lumbar spondylosis, lateral wedge compression fracture at L3, and acquired mid-lumbar levoscoliosis. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar degenerative disc disease, lumbar spondylosis, lateral wedge compression fracture at L3, and acquired mid-lumbar levoscoliosis.

4.  Entitlement to an effective date earlier than July 30, 2007, for the assignment of a separate 10 percent rating for right lower extremity neuropathy associated with lumbar degenerative disc disease, lumbar spondylosis, lateral wedge compression fracture at L3, and acquired mid-lumbar levoscoliosis.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1971 and service with reserve components before and after active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, April 2009, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

By way of history, the initial rating claims for the lumbar and cervical spine disabilities were previously denied by the Board in a September 2010 decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, the Veteran and VA General Counsel filed a Joint Motion for Partial Remand, which vacated and remanded these two issues.  The Board subsequently remanded the initial rating claims for additional development in December 2011.  In the meantime, the Veteran has also perfected appeals with regard to the other three issues listed above.  

Because the Veteran is represented by a private attorney, the appeal is REMANDED directly to the RO.  VA will notify the appellant if further action is required.

REMAND

For reasons expressed immediately below, this appeal must be remanded for additional development.  The Board regrets the delay associated with this remand, especially considering that the initial rating claims for the lumbar and cervical spine were the subject of a previous remand.  

I.  Recent Social Security Administration Records

In this case, there are potentially relevant records that have not been associated with the claims file.  In March 2003, January 2010, November 2011 statements, the Veteran indicated that he had been awarded Social Security Administration (SSA) disability benefits, and a May 2012 VA report of examination indicated that the Veteran was in receipt of SSA benefits for his "Back/Neck."  A review of the record reflects that a copy of the Veteran's original SSA disability determination is of record, along with corresponding records used by SSA to make that initial determination (these records, which cover the time period prior to 2001, are currently located in Volume 2 of the Veteran's claims folder).  

However, in a June 2012 VA Memorandum, a recent SSA Office of Hearings and Appeals decision of January 2009 was referenced.  Unfortunately, it does not appear that any attempts were made to obtain recent SSA records in conjunction with the January 2009 appellate decision.  Because these records are potentially relevant to the appellate issues, they must be obtained on remand.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

II.  VA Vocational Rehabilitation & Employment and Treatment Records

In November 2010, the Veteran submitted a letter from his independent case manager from VA's Vocational Rehabilitation & Employment (VR&E) office in New Orleans, Louisiana.  This letter noted that "[i]t has been determined that he is not able to work and sustain gainful employment in a competitive job market due to his permanent and lifelong disabilities."  Documents, such as medical records generated by VA, are considered to be constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curium).  In light of the information above, a copy of his VR&E file, particularly relevant records pertaining to any of the appellate issues, should be requested and obtained on remand.  

Furthermore, a review of Virtual VA reflects that treatment records through November 2012 have been obtained.  If the Veteran has obtained any additional VA treatment with respect to any of the appellate issues, these records should also be obtained on remand.

III.  Issuance of a Supplemental Statement of the Case for Radiculopathy

A review of the claims file reflects that the Veteran's claim for a higher initial rating for right lower extremity was last adjudicated in a May 7, 2012 statement of the case.  However, the Veteran subsequently underwent a May 30, 2012 VA examination of the spine wherein radiculopathy was evaluated.  This record added after the May 2012 statement of the case is relevant to the increased rating claim for radiculopathy and is non-duplicative of other evidence; therefore, this evidence must be addressed by the agency of original jurisdiction (AOJ) in the first instance through the issuance of a supplemental statement of the case.  See 38 C.F.R. 
§§ 19.37(a), 19.31(b) (2013) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

IV.  VA Examination and Opinion Under 38 U.S.C.A. § 1151

For all claims received by VA after October 1, 1997, under 38 U.S.C. § 1151(a), compensation "shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service [ ]connected" if the additional disability was:

(a) . . . not the result of the veteran's willful misconduct and (1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002 & Supp. 2012).  Thus, to obtain benefits under 
38 U.S.C.A. § 1151(a), a claimant must show (1) a "qualifying additional disability," (2) actually caused by the hospital care, treatment, or examination furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(c), (d) (2013).

In this case, the Veteran contends that his heart condition is a result of VA's negligence in prescribing Cisapride, a drug that has been discontinued, and asserts that "he was not informed of the potential risks and side effects of taking Cisapride," either on its own or in conjunction with his other medications.  See September 2013 representative statement.  Because there is currently insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that a VA examination and opinion would be helpful in ascertaining whether the Veteran has a qualifying additional disability of the heart and, if so, whether it has been proximately caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the following VA records:  

(a) Recent treatment records dating from November 2012 through the present; and 

(b) Copies of relevant VR&E records pertaining to any of the disabilities on appeal.

2.  Associate with the claims file recent (i.e. post-2001) SSA documents, including the medical records upon which the January 2009 SSA decision was predicated.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After accomplishing the development requested in steps (1) and (2) above, schedule the Veteran for a cardiovascular examination.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.    

The examiner is requested to provide an opinion as to the following:

(a) Whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care or medical treatment to the Veteran, particularly in the prescription of Cisapride.  In answering this inquiry, the VA examiner is requested to discuss the risks associated with this medication; and

(b) Whether the Veteran has a qualifying additional disability of the heart and, if so, whether it was proximately caused by (1) any carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault by VA or (2) an event not reasonably foreseeable.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

